Title: George Logan to Thomas Jefferson, 1 November 1816
From: Logan, George
To: Jefferson, Thomas


          
            
              Dear Sir
              Stenton Novbr 1: 1816
            
            Knowing your anxiety to promote the agriculture of your country, as the most stable support of the best interests of civil society I herewith send you a specimen of dressed flax, which I lately received from my friend Sir John Sinclair He says nothing respecting the mode of its preparation; but I am informed it is accomplished by beating and friction, without its being previously rotted. When I become acquainted with the
			 whole process, I will do myself the pleasure of communicating it to you. I also at the same time received from him the inclosed account of the astonishing production of the mangel wurzel which merits your attention.
            In Sir John’s Letter to me he says “I rejoice exceedingly at the restoration of peace between the two countries. It was neither your fault nor mine, that a war so unfortunate for both countries was not
			 prevented.” How much more honorable, how much more beneficial to the whole family of mankind are such communications, than mutual acts of violence and bloodshed; instigated by the cupidity of
			 merchants or the ambition of statesmen.
            
              My Wife unites with me in sentiments of respect to yourself and amiable family
              Accept assurances  of my friendship
            
            Geo Logan
          
          
            What do you think of the inclosed delineation of Sir John’s plough which he has politely forwarded for my consideration?
            
              G L
            
          
        